United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-4231
                                 ___________

Robert August Lemke, Private            *
Citizen,                                *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
Jane H. Prochaska, County Judge;        *
Paul J. Lapuzza, Attorney; C.C. Dows,   *
Police Officer, Omaha Police            *
Department; R.L. Johnson, Police        *
Officer, Omaha Police Department;       *
W.F. Doyle Fulkerson, Police Officer,   *   Appeal from the United States
Omaha Police Department; T.             *   District Court for the
Broggerfle, Police Officer, Omaha       *   District of Nebraska.
Police Department; Robert Torisky,      *
Manager, Wells Fargo Guard; Gary        *      [UNPUBLISHED]
Stoneberg, Realtor; Bill                *
Strausberg, CEO, First Bank; Joseph     *
H. Badami, Attorney; Timothy F.         *
Dunning, Sheriff, Douglas County        *
Sheriff Department; M.L. Vittitoe,      *
Police Officer, Omaha Police            *
Department; Mark Desier, Police         *
Officer, Omaha Police Department;       *
B.C. Melke, Police Officer, Omaha       *
Police Department; Jerry Devaney,       *
Wells Fargo Guard; Lonnie Grigaitis,    *
Process Server, Douglas County          *
Sheriff Department; Richard Lupardus,   *
Vice President, First Bank,             *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: June 5, 1998
                              Filed: July 13, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.,
                           ___________

PER CURIAM.

       Robert August Lemke appeals from the district court&s1 dismissal of his
complaint. After careful review of the record and the parties& briefs, we conclude that
the judgment of the district court was correct, and that an extended opinion would have
no precedential value. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable William G. Cambridge, Chief Judge, United States District court
for the District of Nebraska.

                                          -2-